PER CURIAM
In this workers’ compensation case, we review under the standards stated in Armstrong v. Asten-Hill Co., 90 Or App 200, 752 P2d 312 (1988).
The Workers’ Compensation Board reversed the referee on the compensability issue. When the referee makes adequate findings and conclusions of law which the Board either affirms or specifically adopts, it is not necessary for the Board to reiterate those findings in support of its conclusion. See George v. Richard’s Food Center, 90 Or App 639, 752 P2d 1309 (1988). When the Board reverses, adequate judicial review requires specific findings in the Board’s opinion substantiating its contrary conclusion.
The Board’s opinion refers to some of the evidentiary issues discussed in the referee’s order without making findings sufficient for our review. We cannot tell why the Board reached a conclusion contrary to the referee’s.
Reversed and remanded.